DETAILED ACTION

This action is made Amended-Final and is being handled by Examiner James H. Miller. Examiner Miller is located in Dallas, Texas, in the central time zone (CST) and can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082.
This Amended-Final Action replaces the Final Office Action mailed May 5, 2021, in its entirety to correct a scrivener’s error in the rejection of Dependent Claim 19. Examiner thanks Applicant for bringing this issue to his attention. See attached Interview Summery. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

Applicant’s Amendment pursuant to 37 C.F.R. §1.111 filed Feb. 16, 2021, [“Applicant’s Amendment”] and Applicant’s Reply to the Non-Final Office Action mailed Nov. 30, 2020, also filed Feb. 16, 2021, [“Applicant’s Reply”] have been carefully reviewed. The status of claims is as follows: Claims 1–17 and 19–21 were previously pending; Claims 1, 7, and 17 are amended; No Claims are added; No Claims are cancelled. Accordingly, Claims 1–17 and 19–21 remain pending and have been examined with Claims 1, 7, and 17 in independent form.



Response to Amendment

Applicant's Amendment has been reviewed against Applicant’s Specification filed Jan. 25, 2019, [hereinafter “Applicant’s Specification”] and accepted for examination.

Response to Arguments

Applicant’s arguments with respect to Claims 1–17 and 19–21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 8, 10–15, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein et al. (U.S. Pat. No. 2012/0323768) [“Weinstein”] in view of Igval et al. (U.S. Pat. Pub. No. 2005/0121517) [“Igval”].
Weinstein discloses
A computer-implemented method for notifying an entity of an incoming payment, comprising: 
(See at least Abstract)
receiving, by a computer system including a processor, a plurality of requests associated with a plurality of paying entities to send payment by check to a receiving entity, each request indicating an amount of the payment and an identity of the receiving entity; 
(See at least Fig. 4, step 401, “Payor submits a request for a payment to be made to a payee.” A plurality of requests associated with a plurality of paying entities and receiving entities are disclosed. ¶ [0003] (payors paying bills (plural)).The requests are received by a generic computing device having a processor. Fig. 1 and associated text ¶¶ [0045] (computer server 101 having a processor), [0047] (terminals 141 and 151 that include all the elements of computer server 101). Payments made by paper check. ¶ [0037]. The payment request includes an amount of payment and the identity of the payee. Fig. 5, left column, first row, disclosing $100 paid to payee “Vender V”.)
identifying, by the computer system, a mailing address associated with the receiving entity and an address [email] for electronically contacting the receiving entity;
(see at least ¶ [0026] where a notification preference identifies a method of communicating a notification by postal letter, email, text message, or telephone. The notification is transmitted to the payee. ¶ [0022].) Sending a notification to the payee by “postal letter” or by email would involve identifying the payee’s mailing address or email address.)
identifying, by the computer system, that an option [preference] to send one or more
(Notification preferences are determined by the payee. ¶ [0025]. The notification contains the payment amount (identifying one or more requested payments). ¶ 0058]; Fig. 3, element 309. The notification is transmitted to the payee. ¶ [0022]. Notification preferences include “as payment passes through each stage” that includes “initial request by the payor” and “receipt of funds by payee” (i.e., one or more notifications) ¶ [0028]. The use of “or” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 
generating, by the computer system, the one or more notifications based on the selection of the option, 
(Notification preferences are determined by the payee. ¶ [0025]. The notification is transmitted to the payee. ¶ [0022]. )
each of the one or more notifications identifying an associated requested payment and including a sentence that was not included in the received plurality of requests and that conveys at least a portion of the received plurality of requests; 
(Examiner interprets “a portion of the received plurality of requests as “the amount of the payment.” Spec. at ¶ [062]. 
The notification includes a “body 307”. ¶ [0057]. The body includes a payment amount 309 and “a current status of the payment request 313.” ¶ [0058]; Fig. 3. The current status of the payment request is the sentence “The request had been received by the Federal Reserve and is expected to be credited to Payee account #*****9876 at ABC Bank in 16 hours.” Fig. 3.)
causing, by the computer system, the one or more notifications to be electronically transmitted over a network to a computing device associated with the receiving entity based on the address for electronically contacting the receiving entity; 
(The method of communicating the notification is by email or text message, ¶ 0026]. The notification is transmitted to the payee using a network. ¶ [0022]; Fig. 1 (disclosing communication via network).)
causing, by the computer system, a plurality of checks associated with the plurality of requests to be issued and mailed to the receiving entity after the one or more notifications have been electronically transmitted; and 
(See at least Fig. 5, identifying six rows and two columns describing information included in a notification to the payee. Id. In the left column, first row, the payee is notified of an electronic payment request. Id. In the left column, sixth row, the payee is notified of payment completion. Id. The electronic payment may be a paper check that is mailed. ¶ [0037]. An electronic notification is made at the time of any payment request. ¶ [0024]. Thus, in the context of the a paper check, an electronic notification is sent to the payee indicating a payment was requested, which is before the paper check is printed and mailed.)
in response to a selection from a user associated with the receiving entity within a notification of the one or more notifications, causing tracking information … [a] check[ ] to be displayed in a user interface associated with the receiving entity.  
(Applicant’s Specification does not disclose “tracking information” but rather, “track” eight times. Spec., ¶¶ [003], [041], [044], [047], [064], [073], [087], [0101]. Fig. 11 discloses an exemplary user interface for “allowing recipient to track the status of issued checks.” Spec., ¶ [0101]. Fig. 11 identifies a column heading of “Status” and “Received” and “Mailed. Expected delivery in three days.” Applicant’s Specification further describes “track[ing] the status of mailing of the check.” ¶¶ [064], [073]. Thus, after careful review of Applicant’s Specification, Examiner is unable to locate any lexicographic definition for “tracking information” with the required clarity, deliberateness, and precision. MPEP § 2111.01 IV. Therefore, the ordinary and customary meaning of “tracking information” is “any information about the status of a check, such as initiated, processing, in-transmit, received, etc.”
Weinstein discloses a bill pay platform containing a database that stores all payee electronic payment notifications. ¶ [0046]. An electronic payment notification is made via text message at the time of any payment request and as the payment request is delivered from one entity to another. ¶¶ [0024], [0065], [0010]. Notifications indicate an approximate date/time when payment will be available to the payee. ¶ [0030]. Notification preferences are determined by the payee and may specify the content of a notification. ¶¶ [0025], [0028]. Notifications contain an electronic link. ¶ [0038]. When the link is selected, an attachment is viewable. Id. Attachments can be a payment stub with descriptive details of the payment or any other document. ¶ [0033]. 
Fig. 5 displays in a user interface, an exemplary payment notification report associated with the payee. ¶ [0064]. Fig. 5, right column, second row, and associated text ¶ [0065] discloses “explanatory text” that appears when a payee “hovers over” a notification entry with a pointing device. ¶ [0065]. The explanatory text discloses deliver information (tracking information) such as “transfer takes approximately twenty minutes” and “10 minutes” to update an account balance of the payee. Fig. 5. Thus, like in Fig. 11 of the claimed invention where the check “Status” is “Mail. Expected delivery in three days,” here, the explanatory text indicates the check status is in-progress, expected delivery in 20 minutes.” While an electronic payment is described in Fig. 5, payments may also be made by paper check. ¶ [0037]. Thus, Weinstein discloses, teaches or suggests a similar notification for a paper check when delivered from one entity to another entity. ¶ [0065]. While Weinstein explicitly discloses the display of tracking information for a single mailed check,  Weinstein reasonable suggests the display tracking information for more than one mailed check because it describes “payments” (plural) and the desirability to notify payees when payments are made. ¶¶ [0003]–[0005]]. However, should a review court disagree, Igval, as explained infra, explicitly discloses displaying tracking information for a plurality of mailed checks.

Igval discloses
in response to a selection from a user associated with the receiving entity [log in with username and password] …  , causing tracking information for the plurality of mailed issued checks to be displayed in a user interface associated with the receiving entity
(Checks (plural) are tracked through the mail by notifying the payee checks are on the way. ¶¶ [0001], [0003], [0026], [0029]. Fig. 6 discloses a process of a user receiving check-tracking status for a plurality of mailed checks through a user interface. Check-tracking information is displayed in response to a user logging in the data center check tracking server with a username and password. ¶ [0064].)
It would have been obvious to one of ordinary skill in the art at the time of filing, to have displayed tracking information for a plurality of checks, as explained in Igval, to the known invention of Weinstein, with the motivation that “prior art payment mailing tracking systems do not provide the ability to track that a check is in the mail” and it would be “useful” to do so. Igval at ¶¶ [0001], [0008].

Regarding Claim 4, Weinstein and Igval disclose
[t]he method of claim 1 and generating a sentence as discussed above.
Weinstein further discloses
further comprising generating the sentence based on a template stored in the computer system.  
(see at least ¶ [0046] where the database 121 provides storage for notification information and notification content. The notification includes a “body 307”. ¶ [0057]. The body includes “a current status of the payment request 313.” ¶ [0058]; Fig. 3. The current status of the payment request is the sentence “The request had been received by the Federal Reserve and is expected to be credited to Payee account #*****9876 at ABC Bank in 16 hours.” Fig. 3.)

Regarding Claim 7, Weinstein discloses
A computer system for notifying an entity of an incoming payment, comprising:
a memory storing instructions; and a processor that, when executing the instructions, is configured to: (¶¶ [0044], [0046)).
The remaining limitations of Claim 7 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Weinstein and Igval for the same rationale presented in Claim 1 supra.

Regarding Claim 8, Weinstein and Igval disclose
[t]he computer system of claim 7, a notification of the one or more notifications, and processor as discussed above.
Weinstein further discloses
wherein a notification of the one or more notifications includes a link selectable on the computing device, and (See at least ¶ [0009], where the notification may include an electronic link for a payee to access a file attachment. ¶ [0009])
the processor is further configured to: receive an indication that the user has selected the link; and 
(See at least, ¶ [0009], where the link is selected by the payee, a notification is transmitted to the payor indicating that the payee has access the file attachment. ¶ [0009]).
cause the computing device to generate a screen in response to user selection of the link, the screen presenting additional information about the payment.  
(See at least ¶ [0009], where the notification to the payee includes a link to an attachment as explained supra. ¶ [0009]. The selection of the link causes the payee computer to display the attachment. ¶ [0038]. The attachment contains a payment stub with descriptive details of the payment. ¶ [0033].)
Regarding Claim 10, Weinstein and Igval disclose
[t]he computer system of claim 7, a notification of the one or more notifications, and processor as discussed above.
Weinstein further discloses
wherein a notification of the one or more notifications includes a link selectable on the computing device, and 
(See at least ¶ [0009], where the notification may include an electronic link for a payee to access a file attachment. ¶ [0009])
the processor is further configured to: receive an indication that the user has selected the link; and 
(See at least, ¶ [0009], where the link is selected by the payee, a notification is transmitted to the payor indicating that the payee has access the file attachment. ¶ [0009]).
cause the computing device to generate a screen in response to selection of the link, 
(See at least ¶ [0009], where the notification to the payee includes a link to an attachment as explained supra. ¶ [0009]. The selection of the link causes the payee computer to display the attachment. ¶ [0038]. The attachment contains a payment stub with descriptive details of the payment. ¶ [0033].)
Igval discloses
the screen providing fields that allow the receiving entity to register with an online transaction system.  
(see at least ¶ [0064] where a user logs into data center check tracking server with a username and password. Before being able to login, the user must register.)
Regarding Claim 11, Weinstein and Igval disclose
[t]he computer system of claim 10 and registration with the online transaction system as discussed above.
Igval further discloses
wherein registration with the online transaction system allows the receiving entity to track issued checks. 
(See Fig. 6 and associated text ¶ [0064]. 

Regarding Claim 12, Weinstein and Igval disclose
[t]he computer system of claim 10 and registration with the online transaction system as discussed above.
Weinstein further discloses
wherein registration with the online transaction system allows the receiving entity to store one or more preferences regarding at least one of a mailing address, an electronic address, or whether to receive notifications.  
(Notification preferences may be automatically stored in a database for future reference. ¶ [0031]. Notification preferences may include the method for receiving the notification such as by postal letter or email. ¶ [0026]. A notification preference may include whether notifications are received at all. ¶ [0023]. Notification preferences are set by the payee. ¶ [0025].)

Regarding Claim 13, Weinstein and Igval disclose
[t]he computer system of claim 7 and the processor as discussed above.
Weinstein further discloses
wherein the processor is further configured to: receive a request associated with a paying entity to send payment, in response to a paying user populating one or more fields of a user interface presented on a computing device associated with the paying entity.  
(See at least Fig. 4, step 401, and associated text ¶ [0060]. Fig 5 where payment information is populated before payment is sent.)

Regarding Claim 14, Weinstein and Igval disclose
[t]he computer system of claim 13, and the processor as discussed above.
Weinstein further discloses
wherein the processor is further configured to: automatically generate an alphanumeric string from the information representing the request to send payment from the entity to the receiving entity; generate a notification including the alphanumeric string; and cause the alphanumeric string of the notification to be displayed by transmitting the notification over the network to the computing device associated with the receiving entity.  
(See at least Fig. 5, right column, second row, where the alphanumeric string of “Aug. 18, 2011” is generated from the payment and transmitted by notification to a payee for display. The notification is transmitted over a network to a payee computer. Fig. 1.)

Regarding Claim 15, Weinstein and Igval disclose
[t]he computer system of claim 14, and the alphanumeric string as discussed above.
Weinstein further discloses
wherein the alphanumeric string includes alphanumeric characters identifying the entity, the receiving entity, and an amount of the payment. 
(See at least Fig. 5, first column, first row, disclosing amount = $100, From “Account ****2345 at ABC Bank” and To “ Vendor V”.)

Regarding Claim 17, Weinstein discloses
A non-transitory computer readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform a method, the method comprising:
(See at least ¶ [0070], disclosing computer-readable medium storing computer-executable instructions utilizing computer-readable data structures to perform the method)
receiving a plurality of requests associated with a plurality of paying entities to send payment to a receiving entity, each request indicating an amount of the payment and an identity of the receiving entity; 
(This limitation is not material different than recited in Claim 1 and rejected similarly. (See at least Fig. 4, step 401, “Payor submits a request for a payment to be made to a payee.” A plurality of requests associated with a plurality of paying entities and receiving entities are disclosed. ¶ [0003] (payors paying bills (plural)).The requests are received by a generic computing device having a processor. Fig. 1 and associated text ¶¶ [0045] (computer server 101 having a processor), [0047] (terminals 141 and 151 that include all the elements of computer server 101). Payments made by paper check. ¶ [0037]. The payment request includes an amount of payment and the identity of the payee. Fig. 5, left column, first row, disclosing $100 paid to payee “Vender V”.)
identifying a record associated with the receiving entity in response to receiving the plurality of requests; 
(Examiner interprets “record” as “stored preferences”. Spec. at ¶ [082]. Notification preferences of the payee are stored in a database for future reference. ¶ [0031], ¶ [0025].)
determining that the record indicates a preference associated with the receiving entity to receive notifications;
(A payee’s notification preferences include the option whether to receive notifications. ¶ [0023]; ¶ [0025].)
causing one or more notifications identifying one or more associated payments to be sent to a computing device associated with the receiving entity based on the preference stored within the record; 
(Notification preferences are set by the payee and stored. ¶ [0031]; ¶ [0023]; ¶ [0025].)
and in response to a selection from a user associated with the receiving entity within a notification of the one or more notifications, causing tracking information for a plurality of mailed checks to be displayed in a user interface associated with the receiving entity.  
(This limitation is not material different than recited in Claim 1 and rejected similarly.)
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 17.

Regarding Claim 21, Weinstein and Igval disclose
[t]he non-transitory computer readable medium of claim 17 and preference as discussed above.
Weinstein further discloses
wherein the preference indicates a preferred frequency at which to receive notifications. 
(see ¶ [0023] where a preference regarding a notification may be set and include whether notifications are received at all. Preference may include when and/or at what interval a notification is provided. ¶ [0024].)

Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein and Igval and further in view of Bhatt et al. (U.S. Pat. No. 9,990,613) [“Bhatt”]

Regarding Claim 2, Weinstein and Igval disclose
[t]he method of claim 1 and the computer system causes the plurality of checks to be issued and mailed to the mailing address associated with the receiving entity as discussed above.
Bhatt teaches
wherein the computer system causes the plurality of checks to be issued and mailed to the mailing address associated with the receiving entity when the receiving entity does not respond to the notification within a pre-determined period of time. 
(See at least Fig. 2 & associated text col. 15:19–20, where "the predefined time period for submitting the payment card information has expired," then a check is mailed.)
 This known technique described in Bhatt is applicable to the system of Weinstein as they both share characteristics and capabilities, namely, Weinstein and Bhatt are both concerned with managing financial transactions. (see at least Abstract, Background, and portions cited above of Weinstein and Bhatt infra.)
One of ordinary skill in the art, at the time of filing, would have recognized that applying the known technique of Bhatt to the known invention of Weinstein would have yielded predictable results and resulted in an improved system. It would have been recognized that application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such financing features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the known invention of Weinstein to mail a check when the payee does not respond results in an improved invention to avoid missed payments and late fees. Bhatt, col. 1:17–19.

Regarding Claim 3, Weinstein and Igval disclose
[t]he method of claim 1 and each notification of the one or more notifications as discussed above.
Bhatt discloses
wherein each notification of the one or more notifications includes an inquiry as to the mailing address associated with the receiving entity, further comprising:
(See at least col. 15:30–32, "transmit a message to request a mailing address of the bill payee from the bill payer")
receiving, by the computer system, a response to a notification indicating that a different mailing address is associated with the receiving entity; and causing, by the computer system, a check to be mailed to the new mailing address. 
(After “transmit[ting] a message to request a mailing address,” as described in col. 15:30–32, Fig. 2, step 218, discloses the check is mailed to payee. A check could not be mailed to a payee unless an address is received. The “old” mailing address is a missing or no mailing address. If a bank had a mailing address, it would not need to ask for one. Thus, the different and new mailing address is the address received so that the check may be mailed to the payee. Fig. 2, step 218. Alternatively, Fig. 9 discloses a payee contacts application that stores payee addresses. The payee contacts can be updated with new information. Col. 8:50–55. The check is mailed to the stored address. Col. 15:35–38.)

Regarding Claim 5, Weinstein and Igval disclose
[t]he method of claim 1 and as discussed above.
Bhatt discloses
further comprising generating the sentence using natural language processing (NLP).  
(Fig. 12 "Reply with a message 'I accept'. You say "I accept." Bill pay Services says "Confirmed $10 has been deposited." The acknowledgement by Bill Pay services of the “I accept” text is NLP.)

Claim 6, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein and Igval and further in view of Rackley III et al. (U.S. Pat. Pub. No. 2008/0010204) [“Rackley III”]

Regarding Claim 6, Weinstein and Igval disclose
[t]he method of claim 1 and the mailing address associated with the receiving entity is a first mailing address as discussed above.
Weinstein further discloses
wherein the mailing address associated with the receiving entity is a first mailing address, further comprising: 
(see at least ¶ [0026] where a notification preference identifies a method of communicating a notification by postal letter, email, text message, or telephone. The notification is transmitted to the payee. ¶ [0022].) Sending a notification to the payee by “postal letter” or by email would involve identifying the payee’s mailing address or email address.)
Rackley III discloses
receiving, by the computer system, information indicating a second mailing associated with the receiving entity in response to the user inputting the second mailing address into a screen of a user interface; 
(See at least ¶ [0384] where the user has the ability to change to another mailing address by entering a new mailing address using a computer.)
retrieving, by the computer system, a record associated with the receiving entity from a database; identifying, by the computer system, the first mailing address from the record; 
(See at least ¶ [0384] where a default mailing address stored in the MFTS 18, is displayed on the display screen for confirmation before mailing a check. The MFTS 18 is a system comprising a computer and database. ¶ [0163]; Fig. 1.) 
causing, by the computer system, a computing device associated with the user to prompt the user with an indication of the first mailing address; and 
(See at least ¶ [0384] and Fig. 20, element 2020, “Please confirm this default mailing address:” and a “Confirm” button.)
causing, by the computer system, a check to be mailed to the first mailing address associated with the receiving entity in response to the user confirming the first mailing address as correct.
(See at least Fig. 20, element 2022, where after mailing address confirmation step 2020, step 2020, indicates :The check will be sent to: [mailing address]” ¶ [0384].).
This known technique described in Rackley III is applicable to the system of Weinstein as they both share characteristics and capabilities, namely, Weinstein and Rackley III are both concerned with making payment transfers using a mobile user device. (see at least Abstract, Background, and portions cited above of Weinstein and Rackley III infra.)
One of ordinary skill in the art, at the time of filing, would have recognized that applying the known technique of Rackley III to the known invention of Weinstein would have yielded predictable results and resulted in an improved system. It would have been recognized that application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such financing features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the known invention of Weinstein to include the ability to indicate a second mailing address and to confirm the payee’s mailing address before issuing a check results in an improved invention to prevent sending payments to the wrong address. Rackley III at ¶ [0413].

Regarding Claim 19, Weinstein and Igval disclose
[t]he non-transitory computer readable medium of claim 17 and one or more notifications as discussed above.
Weinstein further discloses
wherein the method further comprises causing the one or more notifications to be electronically sent over a network to a computing device associated with the receiving entity, 
(see at least Fig. 5)
Rackley III discloses
the one or more notifications being configured to display a prompt providing the user of the computing device with an option to receive the payment via an automated clearing house (ACH) network.  
(see at least Fig 20, where the payee is notified of a payment of $123.45 and a “use ACH” option is presented as one of three options selectable by the payee.)

Regarding Claim 20, Weinstein and Igval disclose
[t]he non-transitory computer readable medium of claim 19 as discussed above.
Rackley III further discloses
wherein the method further comprises receiving bank account information for the receiving entity, in response to the user selecting the option to receive the payment via the ACH network.  
(See at least Fig. 20, element 2002, and associated text ¶ [0382], where a payee receives notification of a payment and selects ACH method, one of several options, to receive it. In response to ACH selection, the mobile wallet application displays default ACH bank account information with controls to “confirm,” “change,” and “cancel.” ¶ [0383]. When the ACH account is confirmed, the ACH transfer is completed. Id. When confirmation of the ACH bank account information occurs, it is received by the payment system.)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weinstein and Igval and further in view of Devine et al. (U.S. Pat. Pub. No. 2019/0339822) [“Devine”]

Regarding Claim 9, Weinstein and Igval disclose
[t]he computer system of claim 7, a notification of the one or more notifications includes a link selectable on the computing device, and the processor as discussed above.
Weinstein further discloses
wherein a notification of the one or more notifications includes a link selectable on the computing device, and the processor is further configured to: 
(Notifications contain an electronic link. ¶ [0038]. When the link is selected, an attachment is displayed. Id.) 
receive an indication that the user has selected the link; and 
(¶ [0035], where “[n]otification may provide notice to the payor that the payee has accessed a payment and/or an attachment.”).

Weinstein discloses an electronic notification containing a link that is selectable to display an attachment. However, Weinstein does not disclose a link selectable to display the link has expired.

Devine discloses
cause the computing device to generate a screen in response to the selection of the link indicating that the link has expired.
(See at least ¶ [0467] where selection of a link 406C after access has expired causes an effort message to display.”)
It would have been recognized by those of ordinary skill in the art that modifying the known invention of Weinstein to display a screen indicating the notification link has expired in response to the selection of the expired link, results in an improved invention with motivation to improve security. Devine, ¶ [0343].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Weinstein and Igval and further in view of Tatham et al. (U.S. Pat. Pub. No. 2014/0372266) [“Tatham”]

Regarding Claim 16, Weinstein and Igval disclose
[t]he computer system of claim 7, notification of the one or more notifications, and a check of the plurality of issued checks as discussed above.
Weinstein discloses
wherein a notification of the one or more notifications is a first notification, and 
(Fig. 5, second column, second row message)
the processor is further configured to transmit a second notification to the computing device associated with the receiving entity, 
(Fig. 5, second column, third row message)

Weinstein discloses a first and second electronic notification to a payee containing tracking information. However, Weinstein does not disclose transmitting a second notification indicating a check is going to expire.



Tatham discloses
the second notification indicating that a check of the plurality of issued checks is going to expire. 
(See at least ¶ [0125] where a status notification is transmitted to the buyer indicating the date a check is going to expire. ¶ [0034].) 
It would have been recognized by those of ordinary skill in the art that modifying the known invention of Weinstein to transmit a notification indicating a check is going to expire results in an improved system with motivation to know when sequestered or maintained funds corresponding to the check amount, no longer need to be held in reserve and may be spent. Tatham, ¶ [0011], and alternatively, to improve check security, avoiding fraud. ¶ [0011].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JHM/
/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694